 Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.21 Filed 09/18/20 Page 1 of 30




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

NICOLAS PRADA,

      Plaintiff,
                                            Case No. 20-cv-12348
v.                                          Hon. Stephen J. Murphy, III


TRIFECTA PRODUCTIONS, LLC
(D/B/A TOMUKUN NOODLE BAR),

      Defendant.

 Noah S. Hurwitz (P74063)                 Tiffany N. Kennedy (P83019)
 NACHTLAW, P.C.                           THE HANOVER LAW GROUP
 Attorneys for Plaintiff                  Attorney for Defendant
 101 N. Main Street, Ste. 555             25800 Northwestern Highway, Suite 400
 Ann Arbor, MI 48104                      Southfield, MI 48075
 (734) 663-7550                           (248) 233-5586 / (508) 926-4550 (fax)
 nhurwitz@nachtlaw.com                    tkennedy@hanover.com
                                          Asst: nglorio@hanover.com


                   DEFENDANT’S ANSWER TO COMPLAINT,
                   AFFIRMATIVE/SPECIAL DEFENSES, AND
                       RELIANCE ON JURY DEMAND

      Defendant, TRIFECTA PRODUCTIONS, LLC (D/B/A TOMUKUN

NOODLE BAR), by and through its attorneys, The Hanover Law Group, submits

the following as its Answer and Affirmative/Special Defenses to Plaintiff’s

Complaint.




                                      1
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.22 Filed 09/18/20 Page 2 of 30




                               INTRODUCTION

      1.    Plaintiff Nicolas Prada, a waiter and assistant manager at Tomukun
            Noodle Bar in Ann Arbor, Michigan, became ill on or around June 24,
            2020 with COVID-19 symptoms. He responsibly reported the situation
            to his manager and stayed home sick from work. Mr. Prada would
            subsequently test positive for COVID-19 on June 27, 2020. As a
            frontline essential worker, Mr. Prada risked his health for the benefit of
            the restaurant and its customers. After refusing to pay him legally
            required sick leave compensation, Tomukun Noodle Bar
            unceremoniously fired Mr. Prada after interrogating him regarding the
            origin of his illness and telling him that “for PR reasons it would be
            best for you not to come back.” For these and other reasons, the
            restaurant’s actions violate the Families First Coronavirus Response
            Act (“FFCRA”), the Emergency Paid Sick Leave Act (“EPLSA”)
            (which is a part of the FFCRA), the Family Medical Leave Act
            (“FMLA”), Fair Labor Standards Act (“FLSA”) and Governor
            Gretchen Whitmer’s Executive Order 2020-36.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant admits only: that Plaintiff was a

waiter and assistant manager at Tomukun Noodle Bar in Ann Arbor, MI; that

upon information and belief he became ill on or around June 24, 2020 and

advised his manager of same; that upon information and belief, he subsequently

tested positive for COVID-19; and that he alleges violations of the Families

First Coronavirus Response Act (“FFCRA”), the Emergency Paid Sick Leave

Act (“EPLSA”), the Family Medical Leave Act (“FMLA”), Fair Labor

Standards Act (“FLSA”) and Governor Gretchen Whitmer’s Executive Order

2020-36. Defendant denies that Plaintiff was fired and denied sick pay.

Answering further, Defendant denies any allegation or inference that it treated
                                         2
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.23 Filed 09/18/20 Page 3 of 30




Plaintiff unlawfully or otherwise violated any statutory or common law, or that

it is liable to Plaintiff for any legally cognizable damages in any amount

whatsoever.

                         PARTIES AND JURISDICTION

      2.      Plaintiff Nicolas Prada is an individual residing in Ann Arbor,
              Michigan, which is located in Washtenaw County.

ANSWER: Defendant neither admits nor denies the allegations in paragraph

2 of Plaintiff’s Complaint because it lacks information or knowledge sufficient

to form a belief regarding same.

      3.      Defendant Trifecta Productions, LLC (d/b/a Tomukun Noodle Bar)
              (hereafter “Tomukun Noodle Bar”) is a company with its registered
              business address in Ann Arbor, Michigan, which is located in
              Washtenaw County.

ANSWER: Defendant admits the allegations contained in paragraph 3 of

Plaintiff’s Complaint.

      4.      The events at issue occurred in Ann Arbor, Michigan, which lies in
              Washtenaw County and the Eastern District of Michigan.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 4 of Plaintiff’s Complaint because it lacks information or knowledge

sufficient to form a belief regarding same.

      5.      This Court has general federal question jurisdiction pursuant to 28
              U.S.C. § 1331, because Plaintiff brings his claim pursuant to the
              Emergency Paid Sick Leave Act (“EPLSA”) and the Families First
              Coronavirus Response Act (“FFCRA”), 29 C.F.R. § 826.150(a); Pub.
              L. No. 116-127, § 5104, 134 Stat. 178 (2020), the Fair Labor Standards
                                          3
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.24 Filed 09/18/20 Page 4 of 30




             Act (“FLSA”), 29 U.S.C. § 201, et seq., and the Family Medical Leave
             Act, 29 U.S.C. § 2601 et seq.

ANSWER: Defendant admits that this Court has jurisdiction over this matter

but denies that it engaged in any conduct that would give rise to a cause of

action on the part of Plaintiff and denies that Plaintiff is entitled to any relief.

      6.     Venue is proper in this Court because Defendant obligated itself to
             Plaintiff within the Eastern District of Michigan, Defendant’s
             registered business address is located within the Eastern District of
             Michigan, and Plaintiff resides within the Eastern District of Michigan.

ANSWER: Defendant admits only that its business address is located within the

Eastern District of Michigan. Defendant neither admits nor denies the

remaining allegations contained in paragraph 6 of Plaintiff’s Complaint

because it lacks information or knowledge sufficient to form a belief as to the

truth of the allegations.

                            GENERAL ALLEGATIONS

      7.     Tomukun is a for-profit restaurant on the University of Michigan
             campus.

ANSWER: Defendant admits only that Tomukun Noodle Bar is a for-profit

restaurant. Defendant neither admits nor denies the remaining allegations

contained in paragraph 7 of Plaintiff’s Complaint because it lacks information

or knowledge sufficient to form a belief as to the truth of the allegations.

      8.     Plaintiff worked as a waiter and assistant manager at Tomukun Noodle
             Bar from January 2018 until July 11, 2020.


                                          4
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.25 Filed 09/18/20 Page 5 of 30




ANSWER: Defendant admits only that Plaintiff worked as a waiter and

assistant manager at Tomukun Noodle Bar. Defendant neither admits nor

denies the remaining allegations contained in paragraph 8 of Plaintiff’s

Complaint because it lacks information or knowledge sufficient to form a belief

as to the truth of the allegations.

      9.     Plaintiff became ill or or around June 24, 2020 with COVID-19
             symptoms, including muscle aches and fever.

ANSWER: Upon information and belief, Defendant admits only that Plaintiff

reported on June 25, 2020 that he had a “bad fever last night.” Except as so

stated, Defendant neither admits nor denies the unduly vague allegations

contained in paragraph 9 of Plaintiff’s Complaint because it lacks information

or knowledge sufficient to form a belief as to the truth of the allegations.

      10.    Plaintiff reported the situation to his manager and stayed home sick
             from work.

ANSWER: Upon information and belief, Defendant admits only that Plaintiff

reported on June 25, 2020 that he had a “bad fever last night” and that he did

not think he could come to work. Except as so stated, Defendant neither admits

nor denies the unduly vague allegations contained in paragraph 10 of Plaintiff’s

Complaint because it lacks information or knowledge sufficient to form a belief

as to the truth of the allegations.

      11.    Plaintiff would subsequently test positive for COVID-19 on June 27,
             2020.
                                        5
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.26 Filed 09/18/20 Page 6 of 30




ANSWER: Upon information and belief, Defendant admits only that Plaintiff

advised he tested positive for COVID-19. Defendant neither admits nor denies

the remaining allegations contained in paragraph 11 of Plaintiff’s Complaint

because it lacks information or knowledge sufficient to form a belief as to the

truth of the allegations.

      12.   As a frontline essential worker, Plaintiff risked his health for the benefit
            of the restaurant and its customers.

ANSWER: Defendant denies the unduly vague allegations contained in

paragraph 12 of Plaintiff’s Complaint.

      13.   Plaintiff does not know where he contracted the illness.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 13 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.

      14.   After his positive COVID-19 test, Plaintiff was contacted by the
            Washtenaw County Health Department and ordered to self-quarantine
            for two weeks, which he did.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 14 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.

      15.   On July 10, 2020, Plaintiff text messaged his manager to request a
            return to work. Plaintiff informed his manager, “I got an email from the
            Washtenaw Health Department that I should be good.” Plaintiff was


                                          6
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.27 Filed 09/18/20 Page 7 of 30




              told that “Tom will message you.” “Tom” is the nickname of Yong
              Hum Yon, an owner of Tomukun Noodle Bar.

ANSWER: Defendant admits only that Tom is the nickname of Yong Hum

Yon, an owner of Tomukun Noodle Bar. Defendant neither admits nor denies

the remaining allegations contained in paragraph 15 of Plaintiff’s Complaint

because it lacks information or knowledge sufficient to form a belief regarding

same.

        16.   On July 11, 2020, Plaintiff had a 22 minute, 6 second call with Mr. Yon.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 16 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.

        17.   Mr. Yon asked Plaintiff how he contracted the virus.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 17 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.

        18.   Mr. Yon interrogated Plaintiff as to whether he had “been out partying
              and acting irresponsible.”

ANSWER: Defendant neither admits nor denies the unduly vague allegations

contained in paragraph 18 of Plaintiff’s Complaint because it lacks information

or knowledge sufficient to form a belief regarding same.

        19.   Mr. Yon alleged that there was evidence on social media of Plaintiff
              being in a crowd.
                                          7
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.28 Filed 09/18/20 Page 8 of 30




ANSWER: Defendant neither admits nor denies the unduly vague allegations

contained in paragraph 19 of Plaintiff’s Complaint because it lacks information

or knowledge sufficient to form a belief regarding same.

      20.   Mr. Yon told Plaintiff, “for PR reasons it would be best for you not to
            come back to work.”

ANSWER: Defendant denies the allegations in paragraph 20 of Plaintiff’s

Complaint in the manner and form alleged, including any allegation or

inference that Plaintiff was told he was terminated or otherwise discharged

from employment.

      21.   Mr. Yon told Plaintiff to apply for unemployment and to “begin looking
            for other work.”

ANSWER: Defendant denies the allegations contained in paragraph 21 of

Plaintiff’s Complaint.

      22.   Mr. Yon stated that he would call Plaintiff back after he looked into the
            allegations about Plaintiff being out partying.

ANSWER: Defendant denies the allegations contained in paragraph 22 of

Plaintiff’s Complaint in the manner and form alleged.

      23.   Tomukun Noodle Bar fired and/or constructively discharged Plaintiff
            on July 11, 2020.

ANSWER: Defendant denies the allegations in contained paragraph 23 of

Plaintiff’s Complaint.



                                         8
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.29 Filed 09/18/20 Page 9 of 30




      24.     Tomukun Noodle Bar illegally retaliated against Mr. Prada for
              quarantining in contravention of the Governor’s Executive Order and
              the FFCRA.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in paragraph 24 of Plaintiff’s Complaint.

      25.     Michigan Governor Gretchen Whitmer’s Executive Order 2020-36
              instituted protections for employees during the COVID-19 public
              health crisis. The Executive Order states it is the “public policy of this
              state that any and all individuals who test positive for COVID-19 . . .
              should remain in their home or place of residence . . . until [] three days
              have passed since their symptoms have resolved, and [] seven days have
              passed since their symptoms first appeared or since they were swabbed
              for the test that yielded the positive result.” Moreover, the Order
              expressly forbids “discharging, disciplining, or otherwise retaliating
              against an employee . . . for staying home from work for the periods
              described in those sections.”

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 25 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same. Answering further,

Defendant denies any allegation or inference that Governor Gretchen

Whitmer’s Executive Order 2020-36 creates a private right of action against an

employer or that Defendant disobeyed said Order or otherwise treated Plaintiff

unlawfully.

      26.     Yet, after falling ill and responsibly quarantining, Plaintiff was fired for
              no other reason than contracting the COVID-19 virus.



                                            9
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.30 Filed 09/18/20 Page 10 of 30




ANSWER: Defendant denies the allegations in paragraph 26 of Plaintiff’s

Complaint.

      27.    In addition to disobeying the Governor’s Executive Order, Plaintiff’s
             termination violates the FFCRA, which governs employers with less
             than 500 employees.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies that it disobeyed the

Governor’s Executive Order, that it terminated Plaintiff, and that it violated

the FFCRA. Defendant neither admits nor denies the remaining allegations

contained in paragraph 27 of Plaintiff’s Complaint because it lacks information

or knowledge sufficient to form a belief regarding same.

      28.    Specifically, the FFCRA provides for up to 80 hours of paid sick time
             to employees who are unable to work due to the effects of COVID-19.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 28 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same. Answering further,

Defendant denies any allegation or inference that it violated the FFCRA or

otherwise treated Plaintiff unlawfully.

      29.    Tomukun Noodle Bar violated the FFRCA by failing to pay Plaintiff
             sick pay during his self-quarantine.

ANSWER: Defendant denies the allegations contained in paragraph 29 of

Plaintiff’s Complaint.


                                          10
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.31 Filed 09/18/20 Page 11 of 30




      30.   Enforcement of and all penalties arising from violations of the FFCRA
            are governed by relevant sections of the FLSA.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 30 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same. Answering further,

Defendant denies any allegation or inference that it violated the FFCRA or

FLSA or otherwise treated Plaintiff unlawfully.

      31.   Notably, the FFCRA states that it is also unlawful for any employer to
            discharge, discipline, or in any other manner discriminate against any
            employee” who exercises his rights to “take leave in accordance with
            this Act.” An employer that does so is subject to the penalties described
            in sections 16 and 17 of the FLSA (29 U.S.C. § 216, 217) with respect
            to such violation, which include lost wages, an equivalent amount of
            liquidated damages (i.e., double damages), and attorney’s fees and
            costs.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 31 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same. Answering further,

Defendant denies any allegation or inference that it violated the FFCRA or

FLSA or otherwise treated Plaintiff unlawfully.

      32.   Tomukun Noodle Bar did not post the FFCRA Compliance Poster in its
            establishment.

ANSWER: Defendant neither admits nor denies the unduly vague allegations

contained in paragraph 32 of Plaintiff’s Complaint because it lacks information

or knowledge sufficient to form a belief as to the truth of the allegations.
                                        11
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.32 Filed 09/18/20 Page 12 of 30




      33.   Tomukun Noodle Bar hid the protections of the FFCRA from Plaintiff.

ANSWER: Defendant denies the allegations contained in paragraph 33 of

Plaintiff’s Complaint.

      34.   Tomukun Noodle Bar is also violating FLSA regulations on tip pooling.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in paragraph 34 of Plaintiff’s Complaint.

      35.   Tomukun Noodle Bar utilizes an unlawful tip pooling system where
            more senior servers receive a greater “tip share” than less experienced
            servers.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant admits it uses a tip pool, but

denies that said tip pool is unlawful.

      36.   Tomukun Noodle Bar does not have a written “tip pool” policy.

ANSWER: Defendant denies the allegations contained in paragraph 36 of

Plaintiff’s Complaint.

      37.   Tomukun Noodle Bar also takes a “house cut” of five cent (sic) (5%)
            of server tips per shift.

ANSWER: Defendant denies the allegations contained in paragraph 37 of

Plaintiff’s Complaint.

      38.   The FLSA prohibits any arrangement between the employer and the
            tipped employee whereby any part of the tip received becomes the
            property of the employer.
                                         12
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.33 Filed 09/18/20 Page 13 of 30




ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 38 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations.

Answering further, Defendant denies any allegation or inference that it violated

the FLSA or otherwise treated Plaintiff unlawfully.

                        COUNT I
  VIOLATION OF THE EMERGENCY PAID SICK LEAVE ACT, THE
FAMILIES FIRST CORONAVIRUS RESPONSE ACT, AND THE FAMILY
            MEDICAL LEAVE ACT – INTERFERENCE

      39.   Plaintiff incorporates all proceeding paragraphs above as though fully
            stated herein.

ANSWER: Defendant hereby repeats and restates its answers to the foregoing

paragraphs of Plaintiff’s Complaint as though fully set forth herein.

      40.   Congress enacted the FMLA finding that “there is inadequate job
            security for employees who have serious health conditions that prevent
            them from working for temporary periods.” 29 U.S.C. § 2601(a)(4).

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 40 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations.

Answering further, Defendant denies any allegation or inference that it violated

the FMLA or otherwise treated Plaintiff unlawfully.

      41.   As a result of the COVID-19 pandemic, Congress expanded the FMLA
            through the EPSLA and the FFCRA to cover employers with under 50
            employees for COVID-19 related purposes.
                                       13
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.34 Filed 09/18/20 Page 14 of 30




ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 41 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations.

Answering further, Defendant denies any allegation or inference that it violated

the FMLA, the EPSLA, and/or the FFCRA, or otherwise treated Plaintiff

unlawfully.

      42.     The EPSLA/FFCRA allow for employees to utilize the protections of
              the FMLA if the employee requires leave for “a qualifying need related
              to a public health emergency” and/or is “experiencing COVID-19
              symptoms and is seeking a medical diagnosis.”

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 42 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations.

Answering further, Defendant denies any allegation or inference that it violated

the EPSLA/FFCRA or FLMA or otherwise treated Plaintiff unlawfully.

      43.     The FMLA makes it “unlawful for any employer to interfere with,
              restrain, or deny the exercise of or the attempt to exercise, any right
              provided” by the Act.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 43 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations.




                                         14
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.35 Filed 09/18/20 Page 15 of 30




Answering further, Defendant denies any allegation or inference that it violated

the FLMA or otherwise treated Plaintiff unlawfully.

      44.   At all relevant times, Tomukun Noodle Bar was a covered employer as

defined by the FMLA, the EPSLA/FFCRA, and the applicable federal regulations.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant neither admits nor denies the

allegations contained in paragraph 44 of Plaintiff’s Complaint because it lacks

information or knowledge sufficient to form a belief as to the truth of the

allegations. Answering further, Defendant denies any allegation or inference

that it violated the FMLA, the EPSLA/FFCRA, or the applicable federal

regulations, or otherwise treated Plaintiff unlawfully.

      45.   Plaintiff is an eligible employee under the definitional terms of the
            FMLA.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant neither admits nor denies the

allegations contained in paragraph 45 of Plaintiff’s Complaint because it lacks

information or knowledge sufficient to form a belief as to the truth of the

allegations. Answering further, Defendant denies any allegation or inference

that it violated the FMLA or otherwise treated Plaintiff unlawfully.

      46.   Plaintiff required leave for “a qualifying need related to a public health
            emergency” and/or is “experiencing COVID-19 symptoms and is
            seeking a medical diagnosis.”
                                         15
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.36 Filed 09/18/20 Page 16 of 30




ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant neither admits nor denies the

allegations contained in paragraph 46 of Plaintiff’s Complaint because it lacks

information or knowledge sufficient to form a belief as to the truth of the

allegations.

      47.      Tomukun Noodle Bar was aware Plaintiff required leave for these
               reasons.

ANSWER: Defendant neither admits nor denies the unduly vague allegations

contained in paragraph 47 of Plaintiff’s Complaint because it lacks information

or knowledge sufficient to form a belief regarding same.

      48.      Plaintiff provided Tomukun Noodle Bar adequate and timely notice of
               his need to take leave which qualified for the protection of the
               EPSLA/FFCRA.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant neither admits nor denies the

allegations contained in paragraph 48 of Plaintiff’s Complaint because it lacks

information or knowledge sufficient to form a belief regarding same.

      49.      Tomukun Noodle Bar failed to inform Plaintiff of his right to take paid
               sick leave for COVID-19.

ANSWER: Defendant denies the allegations in paragraph 49 of Plaintiff’s

Complaint in the manner and form alleged.



                                          16
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.37 Filed 09/18/20 Page 17 of 30




      50.    Tomukun Noodle Bar interfered with and denied Plaintiff his
             EPSLA/FFCRA rights as described above and herein, including, but
             not limited to, failing to provide Plaintiff with paid leave protected by
             the EPSLA/FFCRA to address his COVID-19 symptoms and testing
             and instead discharging Plaintiff from his position, in violation of the
             FMLA and EPSLA/FFCRA.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 50 of Plaintiff’s Complaint.

      51.    Tomukun Noodle Bar’s actions were intentional, with deliberate

disregard for the rights and sensibilities of Plaintiff.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 51 of Plaintiff’s Complaint.

      52.    Tomukun Noodle Bar’s interference with Plaintiff’s sick leave has
             directly and proximately caused Plaintiff great damages, including
             embarrassment, humiliation, outrage, mental distress and economic
             loss.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 52 of Plaintiff’s Complaint.




                                            17
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.38 Filed 09/18/20 Page 18 of 30




                       COUNT II
  VIOLATION OF THE EMERGENCY PAID SICK LEAVE ACT, THE
FAMILIES FIRST CORONAVIRUS RESPONSE ACT, AND THE FAMILY
            MEDICAL LEAVE ACT – RETALIATION

        53.   Plaintiff incorporates all proceeding paragraphs above as though fully
              stated herein.

ANSWER: Defendant hereby repeats and restates its answers to the foregoing

paragraphs of Plaintiff’s Complaint as though fully set forth herein.

        54.   Plaintiff had a condition which qualified for protected leave under the
              EPSLA/FFCRA.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant neither admits nor denies the

unduly vague allegations contained in paragraph 54 of Plaintiff’s Complaint

because it lacks information or knowledge sufficient to form a belief regarding

same.

        55.   Plaintiff took leave to quarantine after exhibiting COVID-19 related
              symptoms and eventually testing positive for COVID-19.

ANSWER: Defendant neither admits nor denies the unduly vague allegations

contained in paragraph 55 of Plaintiff’s Complaint because it lacks information

or knowledge sufficient to form a belief regarding same.

        56.   Tomukun Noodle Bar retaliated against Plaintiff in violation of the
              EPSLA/FFCRA leave by terminating him for taking leave which
              qualified as protected leave in violation of the FMLA and the
              EPSLA/FFCRA.



                                         18
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.39 Filed 09/18/20 Page 19 of 30




ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 56 of Plaintiff’s Complaint.

      57.   Tomukun Noodle Bar’s actions were intentional, with deliberate
            disregard for the rights and sensibilities of the Plaintiff.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 57 of Plaintiff’s Complaint.

      58.   There is a causal connection between Plaintiff’s protected activity and
            Tomukun Noodle Bar’s retaliatory actions described above.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 58 of Plaintiff’s Complaint.

      59.   As a direct and proximate result of Tomukun Noodle Bar’s unlawful
            actions, Plaintiff has sustained injuries and damages including, but not
            limited to, loss of pay, loss of career opportunities, humiliation and
            embarrassment, mental anguish and emotional distress, loss of
            reputation, and loss of the ordinary pleasures of everyday life.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 59 of Plaintiff’s Complaint.

      60.   Tomkun Noodle is subject to the penalties described in sections 16 and
            17 of the FLSA (29 U.S.C. § 216, 217) with respect to its
            EPSLA/FFCRA violation, which include lost wages, an equivalent


                                        19
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.40 Filed 09/18/20 Page 20 of 30




            amount of liquidated damages (i.e., double damages), and attorney’s
            fees and costs.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 60 of Plaintiff’s Complaint.


                      COUNT III
   WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

      61.   Plaintiff incorporates all proceeding paragraphs above as though fully
            stated herein.

ANSWER: Defendant hereby repeats and restates its answers to the foregoing

paragraphs of Plaintiff’s Complaint as though fully set forth herein.

      62.   On or about July 11, 2020, Tomukun Noodle Bar wrongfully
            terminated Plaintiff in contravention of public policy.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 62 of Plaintiff’s Complaint.

      63.   Michigan Governor Gretchen Whitmer’s Executive Order 2020-36
            instituted protections for employees during the COVID-19 public
            health crisis.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 63 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.



                                       20
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.41 Filed 09/18/20 Page 21 of 30




      64.   The Executive Order states it is the “public policy of this state that any
            and all individuals who test positive for COVID-19 . . . should remain
            in their home or place of residence . . . until [] three days have passed
            since their symptoms have resolved, and [] seven days have passed
            since their symptoms first appeared or since they were swabbed for the
            test that yielded the positive result.”

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 64 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.

      65.   The Order expressly forbids “discharging, disciplining, or otherwise
            retaliating against an employee . . . for staying home from work for the
            periods described in those sections.”

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 65 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.

      66.   Tomukun Noodle Bar terminated Plaintiff for self-quarantine due to his
            refusal to return to work while under a medical professional’s
            instructions to self-quarantine, which would violate the Executive
            Order.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in paragraph 66 of Plaintiff’s Complaint.

      67.   Tomukun Noodle Bar discharged Plaintiff in illegal retaliation for
            exercising a right conferred by a government order.




                                         21
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.42 Filed 09/18/20 Page 22 of 30




ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in Paragraph 67 of Plaintiff’s Complaint.



                             COUNT VI
            VIOLATION OF THE FAIR LABOR STANDARDS ACT

      68.    Plaintiff incorporates all proceeding paragraphs above as though fully
             stated herein.

ANSWER: Defendant hereby repeats and restates its answers to the foregoing

paragraphs of Plaintiff’s Complaint as though fully set forth herein.

      69.    At all times relevant to this action, Plaintiff was Defendant’s employee
             within the meaning of the Fair Labor Standards Act (“FLSA”), 29
             U.S.C. § 201 et seq.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant neither admits nor denies the

allegations contained in paragraph 69 of Plaintiff’s Complaint because it lacks

information or knowledge sufficient to form a belief regarding same.

      70.    Congress designed the FLSA to remedy situations “detrimental to the
             maintenance of the minimum standard of living necessary for health,
             efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To
             achieve this broad remedial purpose, the FLSA establishes minimum
             wage and overtime requirements for covered employees. 29 U.S.C. §§
             206, 207. These provisions, coupled with an effective integrated cause
             of action within the FLSA, prevent employers from pilfering the wages
             rightfully earned by their employees.



                                         22
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.43 Filed 09/18/20 Page 23 of 30




ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 70 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.

      71.   Plaintiff was entitled to be paid the full amount of his tips.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 71 of Plaintiff’s Complaint in the form and manner alleged because

it lacks information or knowledge sufficient to form a belief regarding same.

      72.   The FLSA requires that employers pay employees a minimum hourly
            wage. 29 U.S.C. § 201, et seq. Employers of tipped employees may
            consider tips as part of the tipped employees’ wages, but employers
            must pay a direct reduced minimum wage if they claim a “tip credit.”
            29 U.S.C. § 203(m).

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 72 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.

      73.   Tomukun Noodle Bar was not entitled to claim a tip credit because the
            restaurant took illegal tip deductions from Plaintiff in the form of credit
            card transaction fees.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in paragraph 73 of Plaintiff’s complaint.

      74.   Tomukun Noodle Bar utilizes an unlawful tip pooling system where
            more senior servers receive a greater “tip share” than less experienced
            servers, without fully advising Plaintiff of the nature of the tip sharing
            policy.
                                         23
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.44 Filed 09/18/20 Page 24 of 30




ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant admits that it utilizes a tip

pooling system, but denies that said system is unlawful and that Plaintiff was

not fully advised of its tip sharing policy.

      75.    Tomukun Noodle Bar habitually deducted a five percent (5%) service
             charge from each employee gratuity which a customer had charged via
             a credit card, or similar instrument, in violation of § 203(m)’s command
             that a tipped employee must be permitted to retain all gratuities received
             by that employee.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant admits it lawfully deducted a

percentage of employee gratuity to offset the credit card service fees. As to the

remainder of the allegations contained in paragraph 75 of Plaintiff’s

Complaint, Defendant denies.

      76.    The five percent (5%) service charge that Tomukun Noodle Bar
             retained from Plaintiff’s tips exceeded the actual charge for credit card
             processing levied by the credit card company to the restaurant.

ANSWER: Defendant neither admits nor denies the allegations contained in

paragraph 76 of Plaintiff’s Complaint because it lacks information or

knowledge sufficient to form a belief regarding same.

      77.    The five percent (5%) service charge that Tomukun Noodle Bar
             retained from Plaintiff’s tips enriched the company and harmed the
             Plaintiff.



                                          24
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.45 Filed 09/18/20 Page 25 of 30




ANSWER: Defendant denies the allegations contained in paragraph 77 of

Plaintiff’s Complaint.

      78.    Because Tomukun Noodle Bar cannot satisfy its burden of showing the
             applicability of the tip credit, Tomukun Noodle Bar forfeited its
             entitlement to a tip credit for any of their work hours, and thus it should
             have to pay Plaintiff the full minimum wage under Michigan law for all
             time clocked since the Plaintiff is entitled to the full minimum wage for
             every hour worked.

ANSWER: This paragraph states a legal conclusion; therefore, no response is

required. If a response is required, Defendant denies the allegations contained

in paragraph 78 of Plaintiff’s Complaint.



                               GENERAL DENIAL

      Except as expressly admitted herein, Defendant expressly denies any

allegations in Plaintiff’s Complaint which require a responsive pleading.



            AFFIRMATIVE AND OTHER SPECIAL DEFENSES

      Defendant asserts the following affirmative and other special defenses to

Plaintiff’s Complaint that are being made based upon the limited information and

knowledge known at this time and in anticipation that the facts and discovery will

support them. Defendant intends to rely upon any additional defenses that become

available or apparent during pretrial proceedings and discovery in this action and

hereby reserves the right to amend this Answer to assert all such further defenses.
                                          25
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.46 Filed 09/18/20 Page 26 of 30




      1.     Plaintiff’s claims are barred and should be dismissed, in whole or in part,

because Plaintiff fails to state a claim upon which relief can be granted.

      2.     Plaintiff cannot establish sufficient evidence in support of his claims

under the Families First Coronavirus Response Act (“FFCRA”), Emergency Paid

Sick Leave Act (“EPLSA”), Family Medical Leave Act (“FMLA”), Fair Labor

Standards Act (“FLSA”), Governor Gretchen Whitmer’s Executive Order 2020-36,

and/or public policy.

      3.     Plaintiff’s claims are barred and should be dismissed, in whole or in part,

because Plaintiff has not suffered any damages or actual losses, and/or Plaintiff’s

alleged damages are speculative and cannot be recovered.

      4.     Plaintiff’s claims are barred and should be dismissed, in whole or in part,

due to Plaintiff’s own actions, inactions, fraud, and/or illegal acts.

      5.     Plaintiff’s claims are barred and should be dismissed, in whole or in part,

by the doctrines of waiver, release, or accord and satisfaction.

      6.     Plaintiff’s claims in Counts I and II of the Complaint are barred, in whole

or in part, because Defendant paid Plaintiff for sick time, Defendant did not terminate

Plaintiff or otherwise take any adverse employment action against him, and Defendant

did not interfere with Plaintiff’s rights under FMLA and/or EPSLA/FFCRA.

      7.     Plaintiff’s claim in Count III of the Complaint is barred, in whole or in

part, because Governor Gretchen Whitmer’s Executive Order 2020-36 explicitly


                                            26
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.47 Filed 09/18/20 Page 27 of 30




states it does not create a private right of action against an employer.

      8.     Plaintiff’s claims may be barred by the applicable statutes of limitations

and/or the doctrine of laches.

      9.     Defendant denies that Plaintiff is entitled to recover damages of any type,

including double, exemplary and/or punitive damages.

      10.    The proximate cause of Plaintiff’s injuries, if any, was not the conduct

of the Defendant or attributable to it.

      11.    Plaintiff’s claims are barred and should be dismissed, in whole or in part,

by legal and equitable estoppel.

      12.    Plaintiff’s claims are barred and should be dismissed, in whole or in part,

by the doctrine of unclean hands.

      13.    Plaintiff, although not terminated, was an at-will employee, and could

be terminated for any reason or no reason, with or without notice.

      14.    Defendant did, at all times, conform its conduct to the statutes and

common laws of the United States Federal Government and State of Michigan and

did not engage in the wrongful conduct alleged in Plaintiff’s Complaint.

      15.    Defendant reserves the right to move for a more definite statement.

      16.    There are no genuine issues of material fact to support any of the

allegations raised in Plaintiff’s Complaint and therefore, his entire Complaint must

be dismissed as a matter of law.


                                           27
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.48 Filed 09/18/20 Page 28 of 30




      17.    Defendant objects to any cause of action which Plaintiff could have

pled against it which was not alleged in Plaintiff’s Complaint.

      18.    Plaintiff’s own conduct is the sole and proximate cause of any and all

alleged injuries and damages suffered by him.

      19.    Any actions taken by Defendant with regard to Plaintiff were made in

good faith and were based on lawful, legitimate, non-retaliatory, and non-

discriminatory business reasons. And, there is no pleading of pretext or evidence of

pretext to counter Defendant’s lawful, legitimate, non-retaliatory, and non-

discriminatory business reasons.

      20.    Defendant’s business decision, if any, was not discriminatory even if

made unwisely, in error, or was a misjudgment.

      21.    Plaintiff cannot establish that the Defendant’s decision, if any, was

casually connected to the protected activity.

      22.    Plaintiff’s claim for back pay is barred in total, or at least in part,

because back pay is limited by the amount of interim earnings received during the

back pay period.

      23.    Plaintiff’s claim is barred in total, or at least in part, because of

Plaintiff’s failure to mitigate his damages.

      24.    Defendant employer had/has an anti-discrimination policy in place.




                                          28
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.49 Filed 09/18/20 Page 29 of 30




      25.    Plaintiff was paid fairly for the work he conducted, and Defendant did

not violate the Fair Labor Standards Act.

      26.    At all times concerning this litigation, Defendant acted in a manner

which was proper, reasonable, lawful, and in exercise of good faith. To the extent

Defendant is found to have violated the FMLA, FFCRA, EPLSA, FLSA, or

Governor Gretchen Whitmer’s Executive Order 2020-36, which Defendant denies,

any such violation was not willful.

      27.    Plaintiff’s claims are barred, in whole or in part, to the extent that he

failed to satisfy jurisdictional prerequisites, and other conditions precedent, to

bringing suit.

      28.    If Plaintiff is found to have engaged in terminable misconduct in his

acquisition of and/or during his employment with Defendant, the after-acquired

evidence doctrine bars Plaintiff from recovering any front pay damages or obtaining

reinstatement of his employment with Defendant and any back pay damages are

limited to the period between Plaintiff’s alleged unlawful conduct and Defendant’s

discovery of Plaintiff’s misconduct.

      29.    Defendant reserves the right to amend and supplement or withdraw these

affirmative and other special defenses as additional facts become known to it during

discovery and as may be established in the course of litigation.




                                          29
Case 2:20-cv-12348-SJM-EAS ECF No. 4, PageID.50 Filed 09/18/20 Page 30 of 30




                              RELIEF REQUESTED

      WHEREFORE, Defendant requests that this Court deny Plaintiff the relief

requested and dismiss the Complaint in its entirety with prejudice and award

Defendant its costs and attorneys’ fees in defending this action, plus any other relief,

legal or equitable, this Court deems appropriate.



                       RELIANCE UPON JURY DEMAND
      Defendant hereby relies on and demands for itself a trial by jury on each and

every count of Plaintiff’s Complaint so triable in law or in equity.



                                        Respectfully submitted,

                                        THE HANOVER LAW GROUP

                                        /s/ Tiffany N. Kennedy
                                        Tiffany N. Kennedy (P83019)
                                        Attorney for Defendant
                                        25800 Northwestern Highway, Suite 400
                                        Southfield, MI 48075
                                        (248) 233-5586 / (508) 926-4550 (fax)
Dated: September 2, 2020                tkennedy@hanover.com

                          CERTIFICATE OF SERVICE

      On this day, September 18, 2020, the undersigned did cause to be filed the
foregoing document with the Court using the CM/ECF system, which will send
notice of its filing to all counsel of record.

                                               /s/ Nancy Glorio
                                               Nancy Glorio
                                          30
